Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2019

                                       No. 04-19-00541-CV

                                         Richard LARES,
                                            Appellant

                                                 v.

                                       Karina GUEVARA,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12518
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
         On August 18, 2019, appellant Richard Lares filed a motion for leave, in which, among
other things, he requests that this court allow him to proceed in his appeal without paying costs
because of his indigency. In support of his motion, appellant filed an affidavit averring to his
inability to pay costs. On September 10, 2019, the trial court clerk filed a notice of late record,
stating that she was unable to file the clerk’s record because appellant has not paid the fee for
preparing the clerk’s record and because appellant is not entitled to appeal without paying the
fee. The trial court’s objection to appellant’s request to proceed without paying costs does not
comply with the requirements of rule 145(f)(1) of the Texas Rules of Civil Procedure. In light of
the foregoing, we order that any party, the trial court clerk, or any trial court reporter who wishes
to file an objection to appellant’s affidavit must do so, if at all, within ten days from the date of
this order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court